Name: Commission Regulation (EEC) No 3524/91 of 4 December 1991 concerning applications for STM licences for cereals submitted on 2 December 1991 for imports of maize into Portugal
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 5. 12. 91No L 334/30 Official Journal of the European Communities COMMISSION REGULATION (EEC) No 3524/91 of 4 December 1991 concerning applications for STM licences for cereals submitted on 2 December 1991 for imports of maize into Portugal HAS ADOPTED THIS REGULATION : Article 1 1 . Applications for STM licences which were submitted on 2 December 1991 and notified to the Commission shall be accepted for the tonnages applied for, adjusted by a coefficient of :  0,08 for maize falling within CN code 1005 90 00 . 2. The issue of STM licences concerning imports of maize into Portugal from 3 to 31 December 1991 is hereby suspended. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, and in particular Article 252 ( 1 ) thereof, Whereas Commission Regulation (EEC) No 1367/91 of 24 May 1991 laying down detailed rules for applying the supplementary trade mechanism to imports of cereals into Portugal (') sets a target ceiling of 300 000 tonnes for maize to be broken down into equal monthly quantities ; Whereas, pursuant to Article 6 (2) of Commission Regula ­ tion (EEC) No 574/86 of 28 February 1986 laying down detailed rules for the application of the supplementary trade mechanism (STM) (2), as last amended by Regulation (EEC) No 3296/88 (3), the Commission has been notified of applications received on 2 December 1991 for STM licences for imports of maize into Portugal which are well in excess of the ceiling set ; whereas measures should be taken to deal with this situation , Article 2 This Regulation shall enter into force on 5 December 1991 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 4 December 1991 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 130, 25. 5 . 1991 , p. 31 . 0 OJ No L 57, 1 . 3 . 1986, p. 1 . (3) OJ No L 293, 27. 10. 1988, p. 7.